Name: Council Regulation (EEC) No 1015/81 of 9 April 1981 amending Regulation (EEC) No 926/79 on common rules for imports consequent upon the accession of Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 4. 81 Official Journal of the European Communities No L 103/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1015/81 of 9 April 1981 amending Regulation (EEC) No 926/79 on common rules for imports consequent upon the accession of Greece THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Hellenic Republic may retain in accordance with Article 17 ( 1 ) of Regulation (EEC) No 926/79 , the quantitative restrictions summerized in the Annex to this Regulation . Annex I of Regulation (EEC) No 926/79 shall be supplemented by the insertion of an additional heading in column 2. This heading is reserved for Greece and indicated by the abbreviation E. Without prejudice to Articles 82 and 115 of the 1979 Act of Accession , products not included either in the list of Greek national import restrictions in the Annex to this Regulation nor in the common liberalization list in column 1 of Annex I to Regulation (EEC) No 926/79 shall be entered under this heading, in their capacity as products which may be freely imported . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the 1979 Act of Accession, Having regard to the proposal from the Commission , Whereas the Hellenic Republic is required under the Act of Accession to apply Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( J ) from 1 January 1981 , subject to temporary exceptions provided for by Article 1 1 5 of the Act of Accession ; Whereas the Hellenic Republic judges it necessary to continue to apply quantitative import restrictions for a limited number of products, in respect of products not mentioned in Article 115 ( 1 ) of the Act of Accession which are not covered by the common import liberali ­ zation rules ; Whereas the Greek Government's wish seems to be justified in the light of the situation on the Greek market and the sensitivity of the industries concerned by the restrictions ; whereas it is therefore necessary to adapt Regulation (EEC) No 926/79 accordingly, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 April 1981 . For the Council The President D. F. van der MEI ( ») OJ No L 131 , 29 . 5 . 1979, p . 15 . No L 103/2 Official Journal of the European Communities 15 . 4 . 81 BILAG  ANHANG  nAPAPTHMA  ANNEX  ANNEXE  ALLEGATO  BIJLAGE NIMEXE (1980) Pos. i FIT Nr. des GZT Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã  Ã Ã  CCT heading No N" du TDC N. della TDC Nr. GDT 07.01 A 07.01-11 I II 07.01-13 a 07.01-15 b III 07.01-17 a 07.01-19 b 08.01 B 08.01-31 08.01-35 08.09 08.09-11 08.09-19 31.02 C 31.02-20 31.02-30 31.02-40 31.02-50 31.02-60 31.02-70 31.02-80 31.02-90 40.11 B ex II 40.1 1 ex 40 (') 40.11-55 40.11-57 40.11 ex 63 (') 69.11 69.11-10 A 69.11-90 B 82.14 82.14-10 A ex B 82.14-99 84.06 C I a ex 2 15. 4. 81 Official Journal of the European Communities No L 103/3 NIMEXE (1980) Pos. i FIT Nr. des GZT Ã Ã »Ã ¬Ã Ã · Ã Ã ¿0 Ã Ã  CCT heading No N » du TDC N. della TDC Nr. GDT 84.06 ex 20 (') 84.06 ex 22 (') b 84.06 ex 24 (') ex 1 2 aa ex bb 84.06 ex 31 (') 84.06 ex 33 (') 84.06 ex 35 (') 84.06 ex 38 (') II ex a 84.06-41 84.06 ex 43 (') b 84.06 ex 72 (') ex 1 ex 2 84.06-74 84.06 ex 75 (') 84.06-83 84.06 ex 84 (') D II 84.06 ex 98 (') ex b 85.01 B I ex b 85.01 ex 31 (') 85.01-33 85.01-34 85.01-36 85.01 ex 38 (') 85.01-59 ex 85.01 85.01-61 B 85.01-62 85.01-63 II 85.01-65 85.01-66 85.01 ex 91 (') ex 85.01 C 85.01-93 85.01-93 85.01-95 No L 103/4 Official Journal of the European Communities 15. 4. 81 NIMEXE (1980) Pos. i FIT Nr. des GZT Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã  Ã Ã  CCT heading No N0 du TDC N. della TDC Nr. GDT 85.03 ex 1 1 (') ex 85.03 0 85.03 ex 19 (') 85.03 ex 20 (') 85.03 ex 30 (') 85.03 ex 40 (') 85.03 ex 50 (') 85.03 ex 90 (') 85.15-25 ex 85.15 A III b 2 85.15-27 85.15-28 85.15 ex 99 (') ex 85.15 C II c 85.23 ex B 85.23 ex 12( ·) 85.23 ex 21 (') 85.23 ex 29 (') 85.23 ex 31 (') 85.23 ex 39 (') 87.02 A I a 1 87.02-03 87.02-05 ex 2 87.02 ex 12 (') 87.02 ex 14 (') ex b 87.02 ex 21 (  ) 87.02 ex 23 (') 87.02 ex 25 (') 87.02 ex 27 (') 87.05 ex A 87.05 ex 1 1 (') 87.05-19 ex B 87.05 ex 91 (') 87.05-99 97.03 97.03-05 A B 15 . 4 . 81 Official Journal of the European Communities No L 103/5 NIMEXE ( 1980) Pos. i FIT Nr. des GZT Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã  Ã Ã  CCT heading No N ° du TDC N. della TDC Nr. GDT 97.03-11 97.03-15 97.03-20 97.03-30 97.03-40 97.03-51 97.03-55 97.03-59 97.03-61 97.03-69 97.03-75 97.03-80 97.03-85 97.03-90 No L 103/6 Official Journal of the European Communities 15 . 4. 81 t 1 ) Exact description of certain products only of the kind used on private motor cars, lorries , buses and agricultural tractors only of the kind used on agricultural tractors two stroke petrol engines of a cylinder capacity more than 10 cc 40.11 ex 40 ex 63 84.06 ex 20 ex 22 ex 24 ex 31 ex 33 ex 35 ex 38 ex 43 ex 72 ex 75 ex 84 ex 98 of a power of less than 37 kW diesel and semi-diesel engines used for land or marine propulsion including those for tractors of a power of at least 37 kW two stroke petrol engines of a cylinder capacity more than 10 cc ; four stroke petrol engines of a cylinder capacity 150 cc or more and of a power of 16 hp or less including their spare parts and accessories of more than 0-37 to 0-75 kW of more than 75 to 370 kW parts for motors of an output of more than 0-37 to 370 kW 85.01 ex 31 ex 38 ex 91 85.03 ex 11 ex 19 ex 20 ex 30 ex 40 ex 50 ex 90 85.15 ex 99 of R 6, R 14 , R 20 types of 1-5 volts or of 3R 12 types of 4-5 volts corresponding to the international specification IEC No 86/2/77 chassis for television receivers and their parts, assembled or mounted ; printed circuit boards in metal for television receivers . conducting cables for television aerials 85.23 ex 12 ex 21 ex 29 ex 31 ex 39 87.02 ex 12 ex 14 ex 21 ex 23 ex 25 ex 27 87.05 ex 11 ex 91 with a seating capacity of more than six with a seating capacity of more than six and less than 15 metal bodies and cabs with the exception of those for motor vehicles for the trans ­ port of persons with a seating capacity of six or less